Citation Nr: 0607897	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  96-02 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for cholecystitis.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, granted service connection 
for cholecystitis and assigned a noncompensable evaluation, 
effective June 1, 1995.  

In July 1996, the RO granted a 10 percent evaluation for 
cholecystitis, effective June 1, 1995.  The veteran has 
asserted he warrants an evaluation in excess of 10 percent, 
and thus the appeal continues.

This case was previously remanded in August 2003 and again in 
December 2004 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

Cholecystitis is manifested by no symptomatology.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
10 percent for cholecystitis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7314 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2004 letter.  The RO informed the 
veteran that in order to establish a claim for increase, he 
would need to provide evidence that his disability was worse 
than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was issued 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
II that where, as here, section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice; rather, the veteran had 
the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini II, 18 Vet. App. 120.  

Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The content of the 
subsequent notice provided to the veteran fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  He was provided an 
opportunity at that time to submit additional evidence.  A 
supplemental statement of the case was issued in November 
2005, which each gave him 60 days to submit additional 
evidence.  The veteran has not submitted any additional 
evidence.  The actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  VA has 
obtained VA treatment records and private medical records 
identified by the veteran, and the veteran has submitted 
medical records.  VA has also provided the veteran with 
several examinations in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran claims that the service-connected cholecystitis 
is worse than the 10 percent evaluation contemplates.  He 
complains of having abdominal pain and diarrhea, which can 
occur up to 15 times in a day.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
cholecystitis.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

Under Diagnostic Code 7314 (chronic cholecystitis), a 10 
percent rating is warranted for moderate chronic 
cholecystitis, with gall bladder dyspepsia, confirmed by x-
ray technique, and with infrequent attacks (not over two or 
three a year) of gall bladder colic, with or without 
jaundice.  38 C.F.R. § 4.114, Diagnostic Code 7314 (2005).  A 
30 percent rating is warranted chronic cholecystitis which is 
severe; with frequent attacks of gall bladder colic. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, the veteran's claim for increase stems from his 
"original compensation claim" for service connection.  See 
Fenderson, 12 Vet. App. 119.  Part of the purpose of the 
December 2004 remand was to have the veteran examined to 
determine what symptoms, if any, were attributable to the 
service-connected cholecystitis.  The record reflects that 
the veteran failed to appear for follow-up testing in 
connection with the examination and stated he would contact 
VA to schedule the testing at a later date.  That was in May 
2005.  By July 2005, VA had not heard from the veteran.  In 
the November 2005 supplemental statement of the case, the RO 
informed the veteran of his failure to report and/or schedule 
the follow-up testing and of the provisions of 38 C.F.R. 
§ 3.655.  The veteran has not provided evidence of "good 
cause" for his failure to report for the testing associated 
with the service-connected cholecystitis.  As a result, the 
veteran's claim will be considered based upon the evidence of 
record.  See 38 C.F.R. §  3.655(b).  

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for cholecystitis.  
The veteran has been examined by VA in February 1996, January 
1997, April 1998, and May 2003.  In each of the examination 
reports, the examiner stated there was no evidence of 
cholecystitis.  The veteran underwent the appropriate testing 
to determine whether there was any current cholecystitis, and 
thus the Board does not question the validity of the findings 
made by the examiners.  Without competent evidence that the 
veteran has symptoms of cholecystitis, there is no basis for 
a finding that he has severe cholecystitis with frequent 
attacks of gall bladder colic to warrant consideration of the 
30 percent evaluation.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7314.  

While the veteran has attributed the symptoms of diarrhea and 
abdominal pain to the service-connected cholecystitis, in the 
May 2003 VA examination report, the examiner stated he 
believed these symptoms were attributable to irritable bowel 
syndrome, which is a disability for which the veteran is not 
service connected.  Therefore, the Board has not considered 
these symptoms in the claim for increase for the service-
connected cholecystitis.

For the reasons stated above, an initial evaluation in excess 
of 10 percent is not warranted for cholecystitis.  The 
preponderance of the evidence is against his claim, and the 
benefit-of-the-doubt rule is not for application.  Gilbert, 
1 Vet. App. at 55.  In view of the denial of entitlement to 
an increased evaluation, the Board finds no basis upon which 
to predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.


ORDER

An initial evaluation in excess of 10 percent for 
cholecystitis is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


